Citation Nr: 1019515	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance benefits under Chapter 30, 
Title 38, United States Code (Montgomery G.I. Bill benefits).


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The Veteran had active duty from July 16, 1982 to December 
10, 1982.  She also had many years of additional service in 
the Army National Guard, from which she was honorably 
discharged in May 1989.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2008 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.               

A letter from the RO to the Veteran, dated in April 2009, 
shows that at that time, the RO had scheduled the Veteran for 
a Travel Board hearing in May 2009.  However, she failed to 
report for her scheduled May 2009 hearing.  Her request for a 
hearing is therefore considered withdrawn.


FINDING OF FACT

The Veteran first entered active duty in July 1982 and did 
not participate in the post Vietnam Era Veterans Educational 
Assistance Program (VEAP).  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery G.I. Bill benefits), have not been met.  
38 U.S.C.A. §§ 3011, 3018C (West 2002); 38 C.F.R. §§ 21.7042, 
21.7045 (2009).        






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations imposes obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  These include 
claims that turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).

The current issue turns on statutory interpretation.  See 
Smith, supra.  Because the law, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  Further, there is no evidentiary 
development to be undertaken.  The pertinent service date 
information is of record.  As such, no further action is 
required pursuant to the VCAA.

Moreover, the provisions of the VCAA only apply to claims 
under Chapter 51, of 38 U.S.C.A.  Sims v. Nicholson, 19 Vet 
App 453 (2006).  This case involves benefits claimed under 
Chapter 30 rather than 51.


II.  Analysis

The Veteran is seeking VA educational assistance benefits 
under Chapter 30, Title 38, United States Code (Montgomery 
G.I. Bill benefits).  

With respect to the Veteran's service, her DD Form 214, 
Certificate of Release or Discharge From Active Duty, shows 
that she had active duty from July 16, 1982 to December 10, 
1982.  

In addition, the Veteran maintains that she served in the 
Army National Guard from July 1981 to May 1989.  In this 
regard, the Veteran submitted a copy of her Honorable 
Discharge which showed that in May 1989, she was honorably 
discharged from the California Army National Guard.  

With respect to VA Educational Assistance benefits under 
Chapter 30, VA law and regulation, 38 U.S.C.A. § 3011 and 38 
C.F.R. § 21.7042, provide that an individual may establish 
eligibility for basic educational assistance based on service 
on active duty under the following terms, conditions and 
requirements.

The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces. 38 C.F.R. § 
21.7042(a)(1).

Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2).

Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree.  38 C.F.R. 
§ 21.7042(a)(3).

After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  38 C.F.R. § 21.7042(a)(4).

An individual who does not meet the requirements of paragraph 
(a)(2) of this section is eligible for basic educational 
assistance when he or she is discharged or released from 
active duty (i) For a service-connected disability, or (ii) 
For a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty if his initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
his initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

In this case, the record shows that the Veteran first entered 
active duty prior to June 30, 1985.  Therefore, she does not 
qualify for VA educational assistance under Chapter 30.

There are provisions that allow for conversion of Chapter 32 
VEAP benefits to Chapter 30 benefits.  In this regard, 38 
U.S.C.A. § 3221 provides that each person entering military 
service on or after January 1, 1977, and before July 1, 1985, 
shall have the right to enroll in the education benefits 
program provided by this chapter at any time during such 
person's service on active duty before July 1, 1985.  When a 
person elects to enroll in the program, the person must 
participate for 12 consecutive months before disenrolling or 
suspending participation.  The requirement of 12 consecutive 
months of participation shall not apply when the participant 
suspends participation or disenrolls because of personal 
hardship or is released from military duty.  Each person 
electing to participate in the program shall agree to have a 
monthly deduction made from the person's military pay in an 
amount ranging from $25 to $100.  A lump sum payment may be 
made in lieu of the monthly payments.  See 38 U.S.C.A. § 
3222.

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) was enacted which extended 
eligibility for the Chapter 30 (Montgomery GI Bill) program 
to additional Chapter 32 (VEAP) participants.  See Public Law 
104-275, § 106 (presently codified at 38 U.S.C.A. § 3018C).  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996; served on active duty on October 9, 1996; 
completed the requirements of a secondary school diploma; if 
discharged or released prior to October 9, 1997, was 
honorably discharged or released; and, prior to October 9, 
1997 made an irrevocable election to receive benefits under 
this section in lieu of benefits under Chapter 32.  See 38 
U.S.C.A. § 3018C (a) (West 2002); Public Law 104- 275, § 106 
(a).

Further, recent statutory changes set forth in the Veterans 
Benefits and Health Improvement Act of 2000 provide for an 
additional year (beginning on November 1, 2000, and ending on 
October 31, 2001) for an individual to make an irrevocable 
election to enroll in Chapter 30; however, the individual 
must have participated in VEAP on or before October 9, 1996, 
and served continuously on active duty through at least April 
1, 2000, with certain exceptions.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106- 
419, § 104, 114 Stat. 1822 (2000) (codified as amended at 38 
U.S.C. § 3018C).

With regard to Chapter 30 benefits (benefits under the 
Montgomery GI Bill), eligibility is not established on the 
basis of conversion of Chapter 32 eligibility.

The law requires that in order to be eligible for Chapter 30 
educational assistance, the individual must have elected to 
participate in the prior educational assistance program, such 
as VEAP.  See 38 U.S.C.A. § 3018C; 21.7045(d).  In this case, 
the Veteran never enrolled in VEAP and never contributed to 
VEAP.  The Veteran's DD Form 214 shows that she was not a 
contributor to VEAP, and she has not contended otherwise.  
Since the Veteran never contributed money to that program, 
she was not a participant with money in the Chapter 32 
program.  Since she was not a participant with money in the 
Chapter 32 program, she is not eligible to make a conversion 
from Chapter 32 to Chapter 30.

The Board further notes that outside of conversion from 
Chapter 32 to Chapter 30, the Veteran is not otherwise 
eligible for Chapter 30 benefits.  Other than conversion from 
other educational programs, in order for a veteran to be 
entitled to Chapter 30 benefits, as a preliminary 
requirement, the veteran must have first entered active duty 
after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 
§ 21.7042(a)(1).  That is not the case here.

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis, 6 Vet. App. at 426.  


ORDER

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance benefits under Chapter 30, 
Title 38, United States Code (Montgomery G.I. Bill benefits), 
is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


